Case 4:19-cr-00068-ALM-CAN Document 853 Filed 06/11/21 Page 1 of 3 PageID #: 3033




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  UNITED STATES OF AMERICA,                         §
                                                    §
  v.                                                §
                                                    §      Case No. 4:19-CR-068-ALM-CAN-4
   DAVID McKINNEY                                   §


                            MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant’s Motion to Reconsider Detention and Grant Pretrial

  Release (Dkt. 837) (the “Motion”), to which the Government is opposed.

         Defendant is charged in the Third Superseding Indictment with a violation of 21 U.S.C. §

  846 (Conspiracy to Distribute or Possess with Intent to Distribute or Dispense Cocaine) and 18

  U.S.C. § 924(c) (Possession of a Firearm in Furtherance of a Drug Trafficking Crime). See Dkt.

  366. On April 8, 2019, Defendant waived his right to a detention hearing and, thus, was detained

  pending his trial. See Dkt. 135.

         Pursuant to Defendant’s Motion for Release from Custody (Dkt. 553), the Court held a

  detention hearing on June 17, 2020. See 584. After hearing the evidence, the Court denied

  Defendant’s Motion for Release from Custody, finding that it could not fashion any condition or

  combination of conditions that would reasonably assure the safety of the community and would

  reasonably assure Defendant’s appearance as required in these proceedings. Dkt. 592. In support

  of its finding, the Court summarized the Government’s evidence as follows:

         Officer Poling testified that the executed search warrants on two addresses affiliated
         with Defendant yielded drug ledgers identifying Defendant as a customer of the
         drug organization. After a thorough review of the discovered materials, officers
         believe that three hundred (300) kilograms of cocaine are attributable to Defendant.
         The search warrants also yielded four (4) kilograms of cocaine and drug ledgers
         corroborating information that Defendant had recently obtained eight (8) kilograms
         of cocaine from that searched location, which officers believed to be a stash
         location. As a result of the search warrants, law enforcement also seized cash
         believed to be drug proceeds and over twenty firearms, including an Uzi


                                                   1
Case 4:19-cr-00068-ALM-CAN Document 853 Filed 06/11/21 Page 2 of 3 PageID #: 3034




         submachine gun, a sawed-off shotgun, and multiple silencers. Some of the firearms
         were loaded when seized.
         Officer Poling stated that a vehicle Defendant was observed driving on a regular
         basis was seized from Defendant’s son when Defendant was not present.
         Investigation revealed a hidden compartment in the vehicle air bag area containing
         a loaded handgun.
         Defendant was directed to self-surrender and, though officers worked with
         Defendant’s family members, he did not self-surrender. Rather, after failure to
         surrender, officers executed a search warrant at a residence in which Defendant was
         believed to be living or hiding. Officers discovered a hidden panel in the kitchen
         which lead to a secret room where Defendant was hiding. In the location he was
         hiding, officers found fifteen (15) firearms, twenty (20) magazines, and two (2)
         suppressors/silencers. Notably, minors lived in the home in which Defendant was
         hiding.
  Id.

         In the Motion, Defendant argues he should be released from custody because he “suffers

  from a number of health conditions and believes he is not being properly treated by the prison staff

  at Fannin County Jail.” Dkt. 837.

         “A detention hearing ‘may be reopened . . . if the judicial officer finds that information

  exists that was not known to the movant at the time of the hearing and that has a material bearing

  on the issue whether there are conditions of release that will reasonably assure the appearance of

  such person as required and the safety of any other person and the community.’” United States v.

  Mathes, 593 F. App’x 391, 392 (5th Cir. 2015) (citing 18 U.S.C. § 3142(f)(2)). In making a

  determination of whether there are conditions of release that will reasonably assure the appearance

  of a defendant and the safety of the community, the court shall consider (1) the nature and

  circumstances of the offense charged, (2) the weight of the evidence against the person, (3) the

  history and characteristics of the person, and (4) the nature and seriousness of the danger to any

  person or the community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

         Defendant has offered no new information or evidence that has a material bearing on the

  issue of whether there are conditions of release that will reasonably assure his appearance and the




                                                   2
    Case 4:19-cr-00068-ALM-CAN Document 853 Filed 06/11/21 Page 3 of 3 PageID #: 3035



.     safety of any other person and the community. Accordingly, Defendant’s Motion to Re-open

      Detention Hearing (Dkt. 837) is DENIED.

             Regarding Defendant’s allegations regarding improper medical treatment at the Fannin

      County Jail, the Court will inquire and enter additional orders under separate cover if necessary.

              So ORDERED and SIGNED this 11th day of June, 2021.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                       3
